Fourth Court of Appeals
                                    San Antonio, Texas
                                           July 12, 2022

                                       No. 04-22-00104-CV

                                     INTEREST OF J.M.T.

                    From the 408th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019PA00140
                       Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Liza A. Rodriguez, Justice

        On June 16, 2022, we abated this appeal and remanded the cause to the trial court so that
it could make a finding of whether there had been a material and substantial change of
circumstances pursuant to section 161.004. On July 1, 2022, the court reporter filed a
supplemental reporter’s record of the trial court hearing. On July 11, 2022, the trial court clerk
filed a supplemental clerk’s record that included the trial court’s Reformed Order Modifying
Order of Termination.

       We therefore REINSTATE this appeal on the docket of this court. We ORDER the above
cause set for formal submission ON BRIEFS ONLY before this Court on August 2, 2022 before
a panel consisting of Chief Justice Rebeca C. Martinez, Justice Patricia O. Alvarez and Justice
Liza A. Rodriguez.

           It is so ORDERED on July 12, 2022.

                                                            PER CURIAM

           ATTESTED TO: ______________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT